Citation Nr: 0933536	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

2.  Entitlement to service connection for an equilibrium 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A November 2006 decision denied entitlement to 
service connection for an equilibrium condition.  The Veteran 
submitted a notice of disagreement with the denial of service 
connection in January 2007 and perfected his appeal in July 
2007.  A May 2007 rating decision denied entitlement to a 
compensable disability rating for high frequency 
sensorineural hearing loss, left ear.  The Veteran submitted 
a notice of disagreement with the denial of entitlement to a 
compensable disability rating in July 2007 and perfected his 
appeal in September 2008.

In May 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge, a 
transcript of which has been associated with the Veteran's 
claims file.  The Board notes that at the time of his 
hearing, the Veteran submitted additional evidence with the 
appropriate waiver of agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2008).  The Veteran 
also submitted evidence after his hearing without the 
appropriate waiver of agency of original jurisdiction 
consideration, however, this evidence was duplicative of 
evidence already considered by the RO.  Accordingly, no 
waiver is required.

The Veteran has expressed his desire to reopen a claim of 
entitlement to service connection for right ear hearing loss.  
This issue has not yet been addressed by the RO, and is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).
The issue of entitlement to service connection for an 
equilibrium condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's left ear hearing loss is currently manifested 
by no more than level VII hearing impairment.

2.  The evidence does not show that the Veteran's service-
connected left ear hearing loss is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(b) 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board concludes that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
RO informed the Veteran of VA's duty to assist him in the 
development of his claim in a letter dated March 1, 2007.  
Specifically, the Veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that he identified.  The VCAA letter 
also informed the Veteran that for records he wished for VA 
to obtain on his behalf, he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  The Veteran was also advised in the 
March 2007 letter that a VA medical examination had been 
scheduled to make a decision on his claim.

The March 2007 letter specifically advised the Veteran that 
in order to be assigned an increased disability rating the 
evidence must show "that your service-connected hearing loss 
of the left ear has increased in severity."  See the March 
1, 2007 letter at page 1.  

In the March 2007 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claim: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See id. at page 2.  This request complies with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159(b) in that the RO informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 38 
C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) 
(2008).]  

The record indicates that the Veteran received appropriate 
notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced March 2007 letter.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See id. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 6100, in a May 2008 letter.  

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in May 2007.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the May 2008 
Vazquez letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in the July 2008 SSOC.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See         38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the record contains 
the Veteran's service treatment records and private 
audiograms, as well as the report of a March 2007 VA 
audiology examination.  The examination report reflects that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
audiological examination and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes. See 38 C.F.R. § 4.2 (2008); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Id.

Although the March 2007 VA examiner did not discuss the 
functional effects caused by the Veteran's hearing disability 
in her report, the Veteran has not alleged he was prejudiced 
by this.  See Martinak, 21 Vet. App. at 455.  In any event, 
the Veteran specifically described the functional effects 
caused by his hearing disability during his May 2009 video 
conference hearing.  See the May 2009 hearing transcript, 
pages 14-15.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified before the 
undersigned in May 2009.



II. The Merits of the Claim

The Veteran seeks a compensable disability rating for left 
ear hearing loss.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4 (2008).

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.  See 38 C.F.R. § 4.85 (2008).
The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R.  § 4.85 (2008).

Exceptional patterns of hearing impairment may also be 
evaluated under the provisions of 38 C.F.R. § 4.86.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Using 
this method, each ear will be evaluated separately.  See 38 
C.F.R.         § 4.86(a) (2008).  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the puretone threshold is 30 dB 
or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (2008).

If impaired hearing is service-connected in only one ear (as 
in the instant case), in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation of I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f) 
(2008).  

The Veteran seeks an increased disability rating for his 
service-connected left ear hearing loss.  As indicated above, 
the resolution of this issue involves determining the level 
of acuity in the left ear.  

The Board has considered a March 2007 audiology evaluation of 
Dr. R.R. and a July 2006 audiology evaluation of Dr. S.M.R.  
However, these reports are not in an appropriate format and 
therefore cannot be used to evaluate the Veteran's hearing 
loss.  See, e.g, Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data].

During a VA audiology examination in March 2007, puretone 
thresholds were as follows:

HERTZ
500
1000
2000
3000
4000
Average
LEFT 
10
15
70
95
100
70

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear.

Review of the results of the VA audiology examination shows 
that application of the level of hearing impairment in the 
left ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level IV in the left ear with level I in the right ear 
results in a zero percent rating.  See             38 C.F.R. 
§ 4.85 (2008).  

Since the hearing impairment in the Veteran's service-
connected left ear is not compensable to a degree of 10 
percent or more, 38 C.F.R. § 3.383(a)(3) is not applicable 
and compensation is not payable for hearing loss in both ears 
as if both disabilities were service-connected.  Id.

With respect to the provisions of 38 C.F.R. § 4.86(a), the 
March 2007 examination report reflects that the Veteran does 
not have an exceptional pattern of hearing impairment in the 
left ear, as all of the specified puretone thresholds are not 
55 decibels or higher.  However, the Veteran's hearing tests 
do show results of 30 dB or less at 1000 Hertz and 70 dB or 
more at 2000 Hertz with respect to the provisions of 38 
C.F.R. § 4.86(b).  Under Table VI, the left ear puretone 
threshold average of 70 and speech discrimination of 76 
result in a numeric designation of IV.  Under Table VIA, the 
left ear puretone threshold average of 70 results in a 
numeric designation of VI.  Using the higher designation of 
level VI, this is then elevated to the next higher numeral of 
VII.  The combination of level VII in the left ear with level 
I in the right ear results in a zero percent rating.  See 38 
C.F.R. § 4.86.

The VA examination report of record documents that the 
Veteran has diminished hearing.  This is not in dispute - 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2008).  With respect to the 
assignment of a compensable rating, the question which must 
be answered by the Board is whether the schedular criteria 
have been met.  The schedular criteria are specific, and as 
explained above the Veteran's left ear hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart, 21 Vet. App. 
505.  In reaching its conclusion, the Court observed that 
when a claim for an increased rating is granted, the 
effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.

The Veteran's claim for an increased disability rating for 
his service-connected left ear hearing loss was filed in 
January 2007.  Therefore, the question to be answered by the 
Board is whether any different rating should be assigned for 
the relevant time period under consideration, January 2006 to 
the present.  [The RO has rated the Veteran noncompensably 
disabling from the date of service connection in 1973.]

After a careful review of the record, to include the VA 
examination report dated March 2007, the Board can find no 
evidence to support a finding that the Veteran's left ear 
hearing loss was more or less severe during the appeal period 
under consideration.  Accordingly, staged ratings are not 
appropriate.




Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to his service-connected 
left ear hearing loss and the Board has been similarly 
unsuccessful.

Even accepting for the sake of argument the Veteran's 
contention that his symptoms, such as having to ask people to 
repeat themselves when talking to him and having to listen to 
the television and radio at a high volume, constitute an 
exceptional disability picture and that the schedular 
evaluation is somehow inadequate, the Board notes that 
referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  With respect to hospitalization, 
there has been none.  Turning to marked interference in 
employment, the Board acknowledges the Veteran's testimony 
that he has difficulty hearing when people are speaking to 
him, he has to ask others to repeat themselves, and that 
other people cannot hear him when he speaks.  See the May 
2009 hearing transcript, page 15.  However, the Veteran has 
been employed since 1993.  There is no indication in the 
objective evidence of record that there has been any marked 
interference in the Veteran's employment due to his service-
connected left ear hearing loss. 

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's left ear hearing loss.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to a compensable disability 
rating for his service-connected left ear hearing loss.  
Despite arguments by the Veteran and his representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise. The benefit sought on 
appeal is accordingly denied.



ORDER

Entitlement to a compensable disability rating for service-
connected left ear hearing loss is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for an equilibrium 
condition.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

A private treatment record submitted by the Veteran included 
the results of an electroneurogram which noted bilateral 
weakness suggestive of a peripheral vestibular lesion.  See 
private treatment record; Dr. R. R.; March 26, 2007.  During 
the Veteran's May 2009 videoconference hearing, he reported 
not being able to walk in a straight line.  See the May 2009 
hearing transcript, page 7.  The Veteran also reported 
participating in a detail in August 1971 that involved the 
firing of weapons from two tanks.  He stated that at one 
time, he put ammunition into the loader of one tank and when 
he turned around, both tanks fired.  The Veteran reported 
feeling dizzy and sick to his stomach, having a headache, and 
feeling fluid in his ears.  See id., page 4.  The Veteran's 
service treatment records document complaints about his ears, 
including drainage from his ears, in July 1971, August 1971 
and March 1972.  See service treatment records; July 15, 
1971, August 5, 1971, and March 29, 1972.  

As the evidence described above meets elements (1) and (2) 
under McLendon, the Board concludes a VA examination is 
necessary to determine the nature and etiology of the 
Veteran's current equilibrium condition.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any current 
equilibrium condition that may be present.  
The examiner should thoroughly review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination and state that this has been 
accomplished in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any diagnosed equilibrium condition 
is the result of a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to service 
connection for an equilibrium condition 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
S. BUSH 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


